On March 30, 2000, the defendant was sentenced to the following: Count I: Five (5) years in the Montana State Prison; Count II: Five (5) years in the Montana State Prison, to run consecutively to the sentence imposed in Count I. Counts III, IV, and V: Six (6) months, on each count, in the Gallatin County Detention Center, to run concurrently with each other and with Count I.
On August 25, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*66DATED this 26th day of September, 2000.
The defendant was present and was represented by Stan Peeler. The state was represented by Marty Lambert.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGE AND DECREED that the sentence shall be amended to the following: Count I: Ten (10) years in the Montana State Prison, with five (5) years suspended; and Count II: Ten (10) years in the Montana State Prison, all suspended, to run consecutively to the sentence imposed in Count I. The sentences imposed in Count III, IV, and V shall reman the same. Prior to the defendant being considered for parole or early discharge, the defendant must successfully complete the following at the prison: the Chemical Dependency Program, the Moral Reconation Treatment Program, the Criminal Thinking Errors Program, and the Anger Management Program.
Hon. Ted L. Mizner, District Court Judge.